tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c q sep -t ep ra ts uniform issue list legend companya companyb individuald individuale date k date l amount l amount m amount n amount o amount p ira x ira y dear submitted by your authorized this is in response to your request dated representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code and correspondence dated ’ supplemented the request page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are under age and represent that you maintained an individual_retirement_account ira x at company a totaling amount n you rolled over amount p amounts l and m were withheld for state and federal income taxes respectively you assert that your failure to accomplish a rollover of amount o the difference between amount n and amount p within the 60-day period prescribed by sec_408 was due to an error on the part of company a which led to amounts l and m being inadvertently withheld as taxes you further represent that amounts l and m have not been used for any other purpose in you opened ira y at company b you maintained ira x at company a through your investment_advisor individual d ira y was funded by rolling over funds from individual d provided the forms that you needed to authorize the transfer from ira ira x in a telephone conference with individual d you and individual e your x to ira y husband who also was transferring funds from his ira at company a to an ira at you and company b filled out the forms together at the direction of individual d individual e cross-checked the forms for accuracy and forwarded them together to company a on date k funds were transferred directly from company a to company b you never had access to the funds shortly after the funds were transferred you checked your ira x statement from company a and noticed that amount n had been withdrawn you made no further inquiry into the details as you were satisfied that ira y had been properly funded you accessed the ira y account and noticed a shortfall in the amount of in amount o you then learned that company a had withheld such amount for state and federal taxes you assert that you never requested that taxes be withheld from the individual e who also rolled over funds from his ira at company a to an ira distribution at company b at the same time that you did did not have federal or state taxes withheld by company a when you learned of the error you immediately deposited amount o date l - into ira y on or about ruling that the internal revenue based on the facts and representations you request a service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount o from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case you and individual e filled out the same forms at the same time and submitted them together to company a in an attempt to accomplish a rollover you and individual e checked each other’s forms for accuracy federal and state income taxes were not withheld from individual e’s distribution but income taxes were withheld from your distribution the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover of all the funds in ira x was caused by an error on the part of company a which led to amounts l and m being withheld for federal and state income taxes the information presented by you is consistent with your assertion into an ira with company b subsequently and that you attempted to roll over amount n after the expiration of the 60-day rollover period applicable to the distribution of amount n you discovered that amounts l and m were improperly withheld for federal and state income taxes therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount o from ira x provided page all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount o into ira y on or about date l will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to yat sincerely yours rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
